People v Perez-Medina (2020 NY Slip Op 00716)





People v Perez-medina


2020 NY Slip Op 00716


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


93 KA 18-01861

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vCARLOS M. PEREZ-MEDINA, DEFENDANT-APPELLANT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (THERESA L. PREZIOSO OF COUNSEL), FOR DEFENDANT-APPELLANT.
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (LAURA T. JORDAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered October 23, 2017. The judgment convicted defendant, upon a plea of guilty, of criminal possession of a controlled substance in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). We affirm. Contrary to defendant's contention, he validly waived his right to appeal (see People v Dix, 170 AD3d 1575, 1575-1576 [4th Dept 2019], lv denied 33 NY3d 1030 [2019]), and that valid waiver forecloses his challenge to the severity of his sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court